Exhibit 10.47 EMPLOYMENT AGREEMENT This Employment Agreement, dated as of September 7, 2007 (this “Agreement”), is by and between «Executive» (the “Executive”) and The Commerce Group, Inc., a Massachusetts corporation (the “Company”), on behalf of itself and each of the Companies, as hereinafter defined. W I T N E S S E T H: WHEREAS, the Company wishes to obtain the future services of the Executive for and on behalf of the Companies (as defined in Section 8); WHEREAS, the Executive is willing upon the terms and conditions herein set forth, to provide services to the Companies hereunder; and WHEREAS, the Company wishes to secure the Executive’s non-interference with the Companies’ business, upon the terms and conditions herein set forth; NOW, THEREFORE, in consideration of the mutual promises and covenants contained herein, and intending to be legally bound hereby, the parties hereto agree as follows: 1.Nature of Employment Subject to Section 3, one or more of the Companies shall employ the Executive, and the Executive shall serve such employing entity or entities, in accordance with the terms of this Agreement, during the Term of Employment (as defined in Section 3(a)), as «Title» with such duties and responsibilities as are customarily assigned to an executive in such position and such other duties and responsibilities not inconsistent therewith as may from time to time reasonably be assigned to the Executive by the Board of Directors and/or Chairman of the Board, President and Chief Executive Officer of the Company.The Executive also agrees to serve without additional compensation (unless the Board of Directors or the Committee (as defined in Section 8) otherwise expressly provides) in such capacities (including, without limitation, as an officer or director) with Company Affiliates (as defined in Section 8) as the Board of Directors and/or Chairman of the Board, President and Chief Executive Officer of the Company may prescribe.Upon termination of the Executive’s employment with the Companies, the Executive’s employment, board membership or other service relationship with any Company Affiliate shall automatically terminate unless otherwise agreed to by the parties. 2.Extent of Employment (a)During the Term of Employment, the Executive shall perform his obligations hereunder faithfully and to the best of his ability under the direction of the Board of Directors and/or Chairman of the Board, President and Chief Executive Officer of the Company, and shall abide by the rules, customs and usages from time to time established by the Companies. (b)During the Term of Employment, the Executive shall devote all of his business time, energy and skill as may be reasonably necessary for the performance of his duties, responsibilities and obligations hereunder (except for vacation periods and reasonable periods of illness or other incapacity), consistent with past practices and norms in similar positions. (c)Nothing contained herein shall require the Executive to follow any directive or to perform any act which would violate any laws, ordinances, regulations or rules of any governmental, regulatory or administrative body, agent or authority, any court or judicial authority, or any public, private or industry regulatory authority (collectively, the “Regulations”).The Executive shall act in good faith in accordance with all Regulations. 3.Term of Employment; Termination (a)The “Term of Employment” shall commence on the date hereof and shall continue until September 7, 2010 (the “Initial Term”); provided, that, (i) on September 7, 2010, and each anniversary thereof, such term shall be extended automatically for a twelve month period (each such twelve month extension, an “Additional Term”), unless at least 180 days prior to the scheduled expiration date of the Initial Term or any Additional Term, either the Executive or the Company notifies the other of its decision not to continue such term and (ii) should the Executive’s employment by the Company be earlier terminated pursuant to Section 3(b) or by the Executive pursuant to Section 3(c), the Term of Employment shall end on the date of such earlier termination. (b)Subject to the payments contemplated by Sections 3(e) through 3(g), the Term of Employment may be terminated at any time by the Company: (i)upon the death of the Executive; (ii)in the event that because of physical or mental disability the Executive is unable to perform, and does not perform, in the view of the Company, and as certified in writing by a competent medical physician, his duties hereunder for a continuous period of three consecutive months or any sixty working days out of any consecutive six month period; (iii)for Cause, as defined in
